Citation Nr: 1527712	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-33 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism.

2.  Entitlement to an initial rating in excess of 10 percent for left knee rheumatoid arthritis with degenerative arthritis and osteopenia, status post arthroscopic surgery.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to March 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case has since transferred to the St. Petersburg, Florida, RO.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran has appealed the initial ratings assigned after the award of service connection for both hypothyroidism and left knee rheumatoid arthritis with degenerative arthritis and osteopenia, status post arthroscopic surgery.  He contends that the examination report utilized to assess his initial ratings does not adequately represent the severity of his disabilities.

On the pre-discharge examination in December 2010, the examiner recognized the existence of hypothyroidism, but the description of how the disorder manifests is somewhat inconsistent.  In particular, the examiner stated, the condition "does not affect body weight."  Yet, a few sentences later the examiner noted, "The following symptoms are non-responsive to therapy or treatment:  weight gain."  In that weight gain is within the criteria for a 60 percent rating for hypothyroidism under Diagnostic Code 7903, an adequate discussion of weight gain is imperative to a decision in this case.  38 C.F.R. § 4.119.  Further, the Veteran contends that he experiences cold intolerance and disturbance of thought.  These are also within the criteria for a higher rating under Diagnostic Code 7903.  As it appears that the Veteran is reporting symptoms more severe than the December 2010 examination report shows, the Board finds that this matter should be remanded in order for the Veteran to be afforded a current VA examination of his hypothyroidism.

Similarly, in that nearly five years have passed since the December 2010 assessment of the Veteran's left knee disability, and the Veteran suggests that this assessment is not an accurate portrayal of the severity of the left knee disability, the Board finds that this matter should also be remanded for a current VA examination.

The Board also observes that there are no post-service outpatient treatment records of record.  On remand, relevant ongoing VA and/or private medical records dating since the Veteran's March 2011 separation from active service should be obtained and associated with the record before the Board.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claims, to include VA and/or private treatment records dating since the Veteran's March 2011 separation from active service.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected hypothyroidism.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided. 

3.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected left knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the hypothyroid and left knee claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


